J-S43013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT RITCHWOOD                           :
                                               :
                       Appellant               :   No. 354 WDA 2020

          Appeal from the Judgment of Sentence Entered July 2, 2019
    In the Court of Common Pleas of Armstrong County Criminal Division at
                       No(s): CP-03-CR-0000786-2018


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                           FILED: MARCH 15, 2021

       Appellant, Robert Ritchwood, appeals nunc pro tunc from the judgment

of sentence entered July 2, 2019, in the Court of Common Pleas of Armstrong

County. We affirm.

       The trial court summarized the procedural history of this matter, which

stemmed from a domestic altercation at Appellant’s residence on October 8,

2018, as follows:1

             [Appellant] was convicted of one count of Aggravated
       Assault,1 four counts of Endangering Welfare of Children,2 one
       count of Resisting Arrest or Other Law Enforcement,3 and one
       count of Disorderly Conduct.4 [Appellant] was sentenced to a
       period of 60 to 120 months of incarceration ordered to run
       consecutively. [Appellant] filed a timely Post-Sentence Motion
       asserting that there was insufficient evidence to convict
____________________________________________


1 For a thorough recitation of the underlying facts of this matter, we direct the
reader to the opinion authored by the trial court. Trial Court Opinion, 4/23/20,
at 2-8.
J-S43013-20


       [Appellant] and that the verdict was against the weight of the
       evidence as to all counts.5

              1 18 Pa.C.S.A. [§] 2702(a)(3).
              2 18 Pa.C.S.A. [§] 4304(a)(1).
              3 18 Pa.C.S.A. [§] 5104.
              4 18 Pa.C.S.A. [§] 5503(a)(1).
              5 [Appellant’s] Post-Sentence Motion was denied, see

              Court Order dated November 4, 2019.

              After [Appellant] was sentenced, he filed a series of pro se
       petitions with the [c]ourt, while still appearing to be represented
       by counsel. To wit, there was no withdrawal of appearance by
       counsel, and [Appellant’s] Post-Sentence motion filed by trial
       counsel was still pending[2]. [Appellant] filed Motion to Withdraw
       Endangering Welfare of Children charge, Motion for Modification
       of Sentence (Illegal Sentence), Motion for a New Trial, a Motion
       for Ineffective Assistance of Counsel, and a Petition for
       Reconsideration. [Appellant’s] Motion of Ineffective Assistance
       was treated as a PCRA Petition and was denied without prejudice
       because at the time of filing[, Appellant] had not perfected his
       post-sentence rights.6 The same day counsel was appointed.

              6   See Court Order dated November 4, 2019.

             [Appellant] next filed a Post-Conviction Collateral Relief
       Motion, pro se, on December 13, 2019. During the rule return
       hearing on [Appellant’s] motion, [Appellant’s] counsel requested
       that [Appellant’s] appeal rights be reinstated nunc pro tunc, as he
       did not perfect any appeal on the issues he raised. Without
       objection from the Commonwealth[, Appellant’s] appeal rights
       were reinstated. [Appellant] filed a timely Notice of Appeal with
       this Court on February 28, 2020[.]

Trial Court Opinion, 4/23/20, at 1-2.            Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

       Appellant presents the following issue for our review:


____________________________________________


2As previously indicated, the trial court denied Appellant’s post-sentence
motion in an order dated November 4, 2019.

                                           -2-
J-S43013-20


      I. Should [Appellant’s] convictions be reversed as not being
      supported by sufficient evidence?

Appellant’s Brief at 4.

      Appellant purports to argue that there was insufficient evidence to

support the verdicts in this case.     Appellant’s Brief at 9-10.     However,

Appellant alleges, “The testimony of the neighbor and the officer was of one

nature, while the testimony of [his wife], the alleged victim, was certainly of

a different nature.” Appellant’s Brief at 9. Specifically, Appellant contends

that “[his wife] denied being a victim and stated that she did not wish to press

charges.”     Id.    Appellant asks us to reassess the jury’s credibility

determinations as to which testimony is to be believed.

      A sufficiency of the evidence review, however, does not include an

assessment of the credibility of the testimony. Commonwealth v. Wilson,

825 A.2d 710, 713-714 (Pa. Super. 2003). Such a claim is more properly

characterized as a weight of the evidence challenge. Id. A challenge to the

weight of the evidence questions which evidence is to be believed.

Commonwealth v. Charlton, 902 A.2d 554, 561 (Pa. Super. 2006). Indeed,

claims challenging the weight of the evidence and sufficiency of the evidence

are clearly distinct. See Commonwealth v. Widmer, 744 A.2d 745 (Pa.

2000) (discussing the distinctions between a claim challenging the sufficiency

of the evidence and a claim that the verdict is against the weight of the

evidence). “A true weight of the evidence challenge concedes that sufficient

evidence exists to sustain the verdict but questions which evidence is to be

                                     -3-
J-S43013-20


believed.”     Commonwealth v. Charlton, 902 A.2d at 561 (quoting

Commonwealth v. Galindes, 786 A.2d 1004, 1013 (Pa. Super. 2001)).

Accordingly, we view this issue, as presented, to be a challenge to the weight

of the evidence offered by the Commonwealth, and we will address it as such. 3

       In Commonwealth v. Clay, 64 A.3d 1049 (Pa. 2013), our Supreme

Court set forth the following standards to be employed in addressing

challenges to the weight of the evidence:

              A motion for a new trial based on a claim that the verdict is
       against the weight of the evidence is addressed to the discretion
       of the trial court. Commonwealth v. Widmer, 560 Pa. 308, 319,
       744 A.2d 745, 751-[7]52 (2000); Commonwealth v. Brown,
       538 Pa. 410, 435, 648 A.2d 1177, 1189 (1994). A new trial should
       not be granted because of a mere conflict in the testimony or
____________________________________________


3 To the extent Appellant attempts to present a typical challenge to the
sufficiency of the evidence, we note that such a claim is waived due to
Appellant’s failure to specify in his concise statement, filed pursuant to
Pa.R.A.P. 1925(b), the specific elements of any crime which he deems were
not established beyond a reasonable doubt.          See Commonwealth v.
Williams, 959 A.2d 1252, 1257-1258 (Pa. Super. 2008) (finding waiver of
sufficiency of evidence claim where the appellant failed to specify in Pa.R.A.P.
1925(b) statement the elements of particular crime not proven by the
Commonwealth). See also Commonwealth v. Gibbs, 981 A.2d 274, 281
(Pa. Super. 2009) (finding sufficiency claim waived under Williams for failure
to specify which elements of crimes were not proven beyond a reasonable
doubt). Indeed, Appellant’s Pa.R.A.P. 1925(b) statement set forth the
following issue:

       1. That the evidence was insufficient to support the conviction of
       [Appellant], particularly in light of [Appellant’s] wife, a
       Commonwealth witness.

Pa.R.A.P. 1925(b) Statement, 4/8/20, at 1. Likewise, Appellant failed to
specify in his appellate brief the elements of the crimes which were allegedly
not met.      Consequently, Appellant’s non-specific claim challenging the
sufficiency of the evidence, which fails to specify the elements of the particular
crimes allegedly not proven by the Commonwealth, is waived. Williams.

                                           -4-
J-S43013-20


     because the judge on the same facts would have arrived at a
     different conclusion. Widmer, 560 A.2d at 319-[3]20, 744 A.2d
     at 752. Rather, “the role of the trial judge is to determine that
     ‘notwithstanding all the facts, certain facts are so clearly of greater
     weight that to ignore them or to give them equal weight with all
     the facts is to deny justice.’” Id. at 320, 744 A.2d at 752 (citation
     omitted). It has often been stated that “a new trial should be
     awarded when the jury’s verdict is so contrary to the evidence as
     to shock one’s sense of justice and the award of a new trial is
     imperative so that right may be given another opportunity to
     prevail.” Brown, 538 Pa. at 435, 648 A.2d at 1189.

           An appellate court’s standard of review when presented with
     a weight of the evidence claim is distinct from the standard of
     review applied by the trial court:

           Appellate review of a weight claim is a review of the
           exercise of discretion, not of the underlying question
           of whether the verdict is against the weight of the
           evidence. Brown, 648 A.2d at 1189. Because the
           trial judge has had the opportunity to hear and see
           the evidence presented, an appellate court will give
           the gravest consideration to the findings and reasons
           advanced by the trial judge when reviewing a trial
           court’s determination that the verdict is against the
           weight of the evidence.          Commonwealth v.
           Farquharson, 467 Pa. 50, 354 A.2d 545 (Pa. 1976).
           One of the least assailable reasons for granting or
           denying a new trial is the lower court’s conviction that
           the verdict was or was not against the weight of the
           evidence and that a new trial should be granted in the
           interest of justice.

     Widmer, 560 Pa. at 321-[3]22, 744 A.2d at 753 (emphasis
     added).

            This does not mean that the exercise of discretion by the
     trial court in granting or denying a motion for a new trial based on
     a challenge to the weight of the evidence is unfettered. In
     describing the limits of a trial court’s discretion, we have
     explained:

           The term “discretion” imports the exercise of
           judgment, wisdom and skill so as to reach a

                                      -5-
J-S43013-20


            dispassionate conclusion within the framework of the
            law, and is not exercised for the purpose of giving
            effect to the will of the judge. Discretion must be
            exercised on the foundation of reason, as opposed to
            prejudice, personal motivations, caprice or arbitrary
            actions.   Discretion is abused where the course
            pursued represents not merely an error of judgment,
            but where the judgment is manifestly unreasonable or
            where the law is not applied or where the record
            shows that the action is a result of partiality,
            prejudice, bias or ill-will.

      Widmer, 560 A.2d at 322, 744 A.2d at 753 (quoting Coker v.
      S.M. Flickinger Co., 533 Pa. 441, 447, 625 A.2d 1181, 1184-
      [11]85 (1993)).

Clay, 64 A.3d at 1054-1055. “Thus, the trial court’s denial of a motion for a

new trial based on a weight of the evidence claim is the least assailable of its

rulings.” Commonwealth v. Diggs, 949 A.2d 873, 879-880 (Pa. 2008).

      The trial court addressed this issue as follows:

             [Appellant] asserts that there was insufficient evidence,
      particularly in light of Mrs. Ritchwood’s testimony. Her testimony
      stands in stark contrast to balance of the evidence provided at
      trial. Specifically, Officer Bartosiewicz testified that when he
      arrived on the scene, he heard Mrs. Ritchwood scream “he
      stabbed me. He stabbed me.” Moreover, there was evidence as
      to the presence of the children in the vicinity of [Appellant] and
      Mrs. Ritchwood during the attack. Ms. Mascio testified that the
      children appeared terrified and frightened when they were at her
      house, and one of them stated that “he has a knife.”

             While Mrs. Ritchwood’s testimony attempts to provide an
      alternative explanation for the events, the jury was tasked with
      determining the credibility of the witnesses. At no time prior to
      the trial did Mrs. Ritchwood offer the explanation for the injuries
      that she testified to. Her insistence on not being a victim
      contradicts the testimony provided by the officers that were on
      the scene. The jurors were instructed to use their common sense
      judging the evidence and the facts of the case. The [c]ourt is not


                                     -6-
J-S43013-20


      inclined to sit as a thirteenth juror and substitute its judgment for
      that of the jury.

Trial Court Opinion, 4/23/20, at 9-10.

      Based upon our complete review of the record, we agree with the trial

court. Here, the jury, sitting as the finder of fact, was free to believe all, part,

or none of the evidence against Appellant. The jury weighed the evidence and

concluded Appellant perpetrated the crimes in question. This determination

by the jury is not so contrary to the evidence as to shock one’s sense of justice.

We decline Appellant’s invitation to assume the role of fact-finder and to

reweigh the evidence. Accordingly, we conclude that the trial court did not

abuse its discretion in refusing to grant relief on Appellant’s challenge to the

weight of the evidence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/15/2021




                                       -7-